     Case 8:19-cv-02153-JVS-JDE Document 33 Filed 02/12/21 Page 1 of 2 Page ID #:215



1

2

3                                                                        JS-6
4

5

6

7

8
                                     UNITED STATES DISTRICT COURT
9
                                    CENTRAL DISTRICT OF CALIFORNIA
10

11
   CORE TECHNAE PTE. LTD., a                               Case No.: 8:19-CV-02153-JVS-JDE
12 Singaporean corporation,
                                                           Hon. Judge James V. Selna
13
                               Plaintiff,                  ORDER RE STIPULATION FOR
14                                                         DISMISSAL WITH PREJUDICE
                      v.
15
      TROY GROUP, INC., a Delaware
16 corporation, and DOES 1-10,

17
                               Defendants.
18
      TROY GROUP, INC., a Delaware
19 Corporation,

20                              Counterclaimant,
21                    v.
22 CORE TECHNAE PTE LTD., a

23
      Singaporean corporation,

24
                                Counterdefendant.

25

26

27

28

                                                    ORDER
      Active\119525369.v1-2/11/21                      1
     Case 8:19-cv-02153-JVS-JDE Document 33 Filed 02/12/21 Page 2 of 2 Page ID #:216



1             Having considered Defendant Troy Group’s Inc. Stipulation to Dismiss
2     Case, the Court hereby ORDERS as follows: The Stipulation is hereby
3     GRANTED and the Complaint is DISMISSED with prejudice.
4

5             IT IS HEREBY ORDERED.
6

7

8     Dated: February 12, 2021
                                         HONORABLE JUDGE JAMES V. SELNA
9                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            ORDER
      Active\119525369.v1-2/11/21               2
